DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 06/21/2022 regarding the rejections of claims 1, 4, and 16 under 35 U.S.C. 103 have been considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding the nonstatutory double patenting rejection have been fully considered but they are not persuasive. As presented in the most recent office action, the copending applications are nearly identical and merely substitute “an uncertainty model” with “an error model” which are understood to be patentably indistinct. Both applications claim the same function for the error model and uncertainty model.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7 and 10-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, and 11-22 of copending Application No. 16/682,971 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the prior office action. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The claims contain simple equivalent word substitutions that do not render the applications patentably distinct from each other, mainly the substitution of an uncertainty model with an error model. These changes, in view of the related application, would be obvious to one having ordinary skill in the art, and the corresponding claims are therefore provisionally rejected on the ground of non-statutory double patenting. The cancellation of claims 6, 8, and 9 does not render the applications patentably distinct from each other, and by amendment, both applications claim the same function for the uncertainty model and the error model.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, and 10-23, are rejected under 35 U.S.C. 103 as being unpatentable over Obata et al. (U.S. Patent No. 10011276; hereinafter Obata) in view of Berntorp et al. (U.S. Patent No. 9568915; hereinafter Berntorp) and Levinson et al. (U.S. Publication No. 2017/0132334; hereinafter Levinson) and further in view of Morales Teraoka et al. (U.S. Patent No. 9849876; hereinafter Morales).
Regarding claim 1, Obata teaches an autonomous vehicle (Obata: Col. 5, lines 34-35; i.e., the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking) comprising: one or more sensors (Obata: Col. 4, lines 5-7; i.e., the target observation sensor 1 observes one or more other vehicles 60 existing around the user's vehicle 50 on which the collision avoidance device is installed);
one or more processors (Obata: Col. 5, lines 43-49; i.e., the target tracker 3 … are implemented by program processing based on software, used in a CPU);
and one or more computer-readable media storing instructions (Obata: Col. 4, lines 15-18; i.e., the data storage 2 of target observation values stores the target observation value data from the target observation sensor 1. The data storage 2 of target observation values is configured by HDDs, DVDs, memories, or the like) that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving sensor data generated by the one or more sensors (Obata: Col. 4, lines 21-24; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1);
determining, based at least in part on a first portion of the sensor data, an estimated location of the autonomous vehicle (Obata: Col. 4, line 65 – Col. 5, line 2; i.e., the own-motion sensor 8 observes the motion of the user's vehicle 50. This own-motion sensor 8 is, for example configured by the user's vehicle travelling meter or the like, and observes motion quantities that include a position and velocity of the user's vehicle 50);
and determining, based at least in part on a second portion of the sensor data, a first estimated location of an object (Obata: Col. 4, lines 21-26; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1 and thereby estimates more accurate motion quantities that include positions and velocities of the other vehicles 60; Col. 10, lines 23-25; i.e., the center of an ellipse in the figure represents a predicted position of movement).
While Obata teaches receiving error matrices, Obata does not explicitly teach receiving an uncertainty model associated with the first estimated location of the object.
	However, in the same field of endeavor, Berntorp teaches receiving an uncertainty model associated with the first estimated location of the object (Berntorp: Col. 4, lines 46-53; i.e., the model of the motion of the vehicle includes an uncertainty. To that end, the model of the motion of the vehicle is a probabilistic motion model, in order to account for that the model is a simplified description of the actual motion of the vehicle, but also to account for uncertainty in sensing of the true state of the vehicle, uncertainty in sensing of the state of obstacles, and uncertainty in sensing of the environment);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted determining an error matrix of Obata with receiving an uncertainty model associated with the first estimated location of the object, as taught by Berntorp. Doing so would allow the system to account for noise and other sources of interference that may cause deviation in calculations (Berntorp: Col. 9, lines 13-16; i.e., the noise acting on the state includes one or combination of an uncertainty on accuracy of a dynamics of the vehicle described by the function and an uncertainty on accuracy of parameters of the vehicle used by the function).
	Obata in view of Berntorp does not explicitly teach the uncertainty model determined based at least in part on log data.
However, in the same field of endeavor, Levinson teaches the uncertainty model determined based at least in part on log data (Levinson: Par. 65; i.e., the level of uncertainty may be expressed as an estimated value (or probability); Par. 148; i.e., dynamic object data modeler 3621 may generate a data model describing predictive motion of object 3682b… the probability that dog 3682b leaps forward and instinctively chases dog 3682a may increase from about 10% (e.g., based on, for example, logged data) to about 85%; the model is based on logged data and predicts the motion of the object).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle of Obata to have further incorporated the uncertainty model determined based at least in part on log data, as taught by Levinson. Doing so would allow the system to produce more accurate results when predicting collision conditions (Levinson: Par. 149; i.e., Simulator 3640 may use with dynamic object data models generated by modeler 3621 to provide enhanced accuracies in a simulated environment 3603 relative to the physical environment).
Obata further teaches determining, based at least in part on the uncertainty model and the estimated location of the object, an uncertainty distribution of estimated locations associated with the object (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof; Col. 10, lines 23-26; i.e., the center of an ellipse in the figure represents a predicted position of movement, and the area of an ellipse represents a standard deviation of a prediction error covariance matrix; the area of the ellipse is the error distribution of estimated locations as the vehicle is predicted to be in the center, but may end up in any part of the ellipse due to the calculated error),
	determining a probability of collision between the autonomous vehicle and the object based at least in part on the estimated location associated with the vehicle and uncertainty distribution of estimated locations associated with the object (Obata: Col. 5, lines 16-21; i.e., the own-collision possibility estimator 11 estimates collision possibilities between the user's vehicle 50 and other vehicles 60, based on overlap between the predicted movement range of the user's vehicle 50 calculated by the own-motion prediction unit 10 and the predicted movement ranges of the vehicles 60; Col. 10, lines 27-28; i.e., it is estimated, from overlap between the predicted ellipses, that the vehicle 60b collides with the vehicle 60a);
	and causing the autonomous vehicle to perform one or more actions based at least in part on the probability of collision (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking).
	Obata in view of Berntorp and Levinson does not explicitly teach the uncertainty distribution of estimated locations including at least a first probability associated with the first estimated location and a second probability associated with a second estimated location.
However, in the same field of endeavor, Morales teaches the uncertainty distribution of estimated locations including at least a first probability associated with the first estimated location and a second probability associated with a second estimated location (Morales: Col. 22, lines 25-28; i.e., the presence probability p of each small area is calculated and, as shown in FIG. 9B, the distribution of the future presence probabilities (Pv1, Pv2, . . . ) is generated for each point in time; Fig. 9B displays multiple estimated locations and a probability associated with each estimated location);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle of Obata to have further incorporated the uncertainty distribution of estimated locations including at least a first probability associated with the first estimated location and a second probability associated with a second estimated location, as taught by Morales. Doing so would allow the system to calculate the probability of collision based on the probabilities associated with the potential future locations of the object (Morales: Col. 23, lines 27-31; i.e., the probability pc, with which both the animal and the vehicle are present, is calculated for each small area at each point in time by performing the multiplication between the animal's presence probability pa(x, y) and the vehicle's presence probability pv(x, y)).
Regarding claim 2, Obata in view of Berntorp, Levinson, and Morales teaches the autonomous vehicle according to claim 1, but while Obata teaches determining additional error matrices, Obata does not explicitly teach determining an additional uncertainty model associated with a system determining the estimated location of the autonomous vehicle.
However, in the same field of endeavor, Berntorp further teaches determining an additional uncertainty model associated with a system determining the estimated location of the autonomous vehicle (Berntorp: Col. 4, lines 46-53; i.e., the model of the motion of the vehicle includes an uncertainty. To that end, the model of the motion of the vehicle is a probabilistic motion model, in order to account for that the model is a simplified description of the actual motion of the vehicle, but also to account for uncertainty in sensing of the true state of the vehicle, uncertainty in sensing of the state of obstacles, and uncertainty in sensing of the environment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted determining an additional error matrix of Obata with determining an additional uncertainty model associated with a system determining the estimated location of the autonomous vehicle, as taught by Berntorp. Doing so would allow the system to account for noise and other sources of interference that may cause deviation in calculations (Berntorp: Col. 9, lines 13-16; i.e., the noise acting on the state includes one or combination of an uncertainty on accuracy of a dynamics of the vehicle described by the function and an uncertainty on accuracy of parameters of the vehicle used by the function).
Obata further teaches determining, based at least in part on the additional uncertainty model and the estimated location of the autonomous vehicle, a distribution of estimated locations associated with the autonomous vehicle (Obata: Col. 12, lines 24-29; i.e., the own-motion prediction unit 10 predicts a position and velocity in the future of the user's vehicle 50, based on the own-motion data stored in the own-motion data storage 9, and calculates a predicted movement range of the user's vehicle 50 using a prediction error covariance matrix thereof),
and wherein determining the probability of collision between the autonomous vehicle and the object comprises at least: determining an amount of overlap between the distribution of estimated locations associated with the autonomous vehicle and the uncertainty distribution of estimated locations associated with the object (Obata: Col. 5, lines 16-21; i.e., the own-collision probability estimator 11 estimates collision possibilities between the user's vehicle 50 and other vehicles 60, based on overlap between the predicted movement range of the user's vehicle 50 calculated by the own-motion prediction unit 10 and the predicted movement ranges of the vehicles 60; Col. 10, lines 27-28; i.e., it is estimated, from overlap between the predicted ellipses, that the vehicle 60b collides with the vehicle 60a);
and determining the probability of collision based at least in part on the amount of overlap (Obata: Col. 5, lines 16-21; i.e., the own-collision probability estimator 11 estimates collision possibilities between the user's vehicle 50 and other vehicles 60, based on overlap between the predicted movement range of the user's vehicle 50 calculated by the own-motion prediction unit 10 and the predicted movement ranges of the vehicles 60).
Regarding claim 3, Obata in view of Berntorp, Levinson, and Morales teaches the autonomous vehicle according to claim 1. Obata further teaches wherein: the first estimated location of the object is further determined based at least in part on a system of the autonomous vehicle (Obata: Col. 4, lines 50-54; i.e., the target-motion re-prediction unit 7 again calculates predicted movement ranges of the vehicles 60 to avoid collision, based on the target tracking data stored in the target tracking data storage 4).
While Obata teaches determining additional error matrices, Obata does not explicitly teach the operations further comprise determining an additional uncertainty model associated with the system determining the first estimated location of the object.
However, in the same field of endeavor, Berntorp further teaches the operations further comprise determining an additional uncertainty model associated with the system determining the first estimated location of the object (Berntorp: Col. 4, lines 46-53; i.e., the model of the motion of the vehicle includes an uncertainty. To that end, the model of the motion of the vehicle is a probabilistic motion model, in order to account for that the model is a simplified description of the actual motion of the vehicle, but also to account for uncertainty in sensing of the true state of the vehicle, uncertainty in sensing of the state of obstacles, and uncertainty in sensing of the environment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted determining an additional error matrix of Obata with determining an additional uncertainty model associated with the system determining the first estimated location of the object, as taught by Berntorp. Doing so would allow the system to account for noise and other sources of interference that may cause deviation in calculations (Berntorp: Col. 9, lines 13-16; i.e., the noise acting on the state includes one or combination of an uncertainty on accuracy of a dynamics of the vehicle described by the function and an uncertainty on accuracy of parameters of the vehicle used by the function).
Obata further teaches the uncertainty distribution of estimated locations is further determined based at least in part on the additional uncertainty model (Obata: Col. 10, lines 33-37; i.e.,  the target-motion re-prediction unit 7 again calculates, when the inter-target collision possibility estimator 6 estimates possible collision between other vehicles 60, predicted movement ranges of the vehicles 60 to avoid collision (step ST205, target-motion re-prediction step); the recalculation step includes calculating predicted movement ranges from the estimated error covariance matrices).
Regarding claim 4, Obata teaches a method comprising: receiving sensor data from one or more sensors of a vehicle (Obata: Col. 4, lines 21-24; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1);
determining, based at least in part on a first portion of the sensor data, an estimated location associated with the vehicle (Obata: Col. 4, line 66 – Col. 5, line 2; i.e., this own-motion sensor 8 is, for example configured by the user's vehicle travelling meter or the like, and observes motion quantities that include a position and velocity of the user's vehicle 50);
and determining, based at least in part on a system of the vehicle and a second portion of the sensor data, a first estimated location associated with an object (Obata: Col. 4, lines 21-26; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1 and thereby estimates more accurate motion quantities that include positions and velocities of the other vehicles 60; Col. 10, lines 23-25; i.e., the center of an ellipse in the figure represents a predicted position of movement);
	While Obata teaches receiving error matrices, Obata does not explicitly teach receiving an uncertainty model associated with the system determining the first estimated location associated with the object. 
	However, in the same field of endeavor, Berntorp teaches receiving an uncertainty model associated with the system determining the first estimated location associated with the object (Berntorp: Col. 4, lines 46-53; i.e., the model of the motion of the vehicle includes an uncertainty. To that end, the model of the motion of the vehicle is a probabilistic motion model, in order to account for that the model is a simplified description of the actual motion of the vehicle, but also to account for uncertainty in sensing of the true state of the vehicle, uncertainty in sensing of the state of obstacles, and uncertainty in sensing of the environment).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted receiving an error matrix of Obata with an uncertainty model associated with the system determining the first estimated location associated with the object, as taught by Berntorp. Doing so would allow the system to account for noise and other sources of interference that may cause deviation in calculations (Berntorp: Col. 9, lines 13-16; i.e., the noise acting on the state includes one or combination of an uncertainty on accuracy of a dynamics of the vehicle described by the function and an uncertainty on accuracy of parameters of the vehicle used by the function).
Obata in view of Berntorp does not explicitly teach the uncertainty model determined based at least in part on log data.
However, in the same field of endeavor, Levinson teaches the uncertainty model determined based at least in part on log data (Levinson: Par. 65; i.e., the level of uncertainty may be expressed as an estimated value (or probability); Par. 148; i.e., dynamic object data modeler 3621 may generate a data model describing predictive motion of object 3682b… the probability that dog 3682b leaps forward and instinctively chases dog 3682a may increase from about 10% (e.g., based on, for example, logged data) to about 85%; the model is based on logged data and predicts the motion of the object).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Obata to have further incorporated the uncertainty model determined based at least in part on log data, as taught by Levinson. Doing so would allow the system to produce more accurate results when predicting collision conditions (Levinson: Par. 149; i.e., Simulator 3640 may use with dynamic object data models generated by modeler 3621 to provide enhanced accuracies in a simulated environment 3603 relative to the physical environment).
	Obata further teaches determining, based at least in part on the first estimated location associated with the object and the uncertainty model, an uncertainty distribution of estimated locations associated with the object (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof; Col. 10, lines 23-26; i.e., the center of an ellipse in the figure represents a predicted position of movement, and the area of an ellipse represents a standard deviation of a prediction error covariance matrix; the area of the ellipse is the error distribution of estimated locations as the vehicle is predicted to be in the center, but may end up in any part of the ellipse due to the calculated error),
	and causing the vehicle to perform one or more actions based at least in part on the estimated location associated with the vehicle and the uncertainty distribution of estimated locations associated with the object (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking).
Obata in view of Berntorp and Levinson does not explicitly teach the uncertainty distribution of estimated locations including at least a first probability associated with the first estimated location associated with the object and a second probability associated with a second estimated location associated with the object.
However, in the same field of endeavor, Morales teaches the uncertainty distribution of estimated locations including at least a first probability associated with the first estimated location associated with the object and a second probability associated with a second estimated location associated with the object (Morales: Col. 22, lines 25-28; i.e., the presence probability p of each small area is calculated and, as shown in FIG. 9B, the distribution of the future presence probabilities (Pv1, Pv2, . . . ) is generated for each point in time; Fig. 9B displays multiple estimated locations and a probability associated with each estimated location);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle of Obata to have further incorporated the uncertainty distribution of estimated locations including at least a first probability associated with the first estimated location associated with the object and a second probability associated with a second estimated location associated with the object, as taught by Morales. Doing so would allow the system to calculate the probability of collision based on the probabilities associated with the potential future locations of the object (Morales: Col. 23, lines 27-31; i.e., the probability pc, with which both the animal and the vehicle are present, is calculated for each small area at each point in time by performing the multiplication between the animal's presence probability pa(x, y) and the vehicle's presence probability pv(x, y)).
Regarding claim 5, Obata in view of Berntorp, Levinson, and Morales teaches the method according to claim 4. Obata further teaches the method comprising receiving the uncertainty model from one or more computing devices (Obata: Col. 9, lines 14-20; i.e., the estimated values of a position and velocity of the vehicle 60 in a selected motion model and the above estimated error covariance matrix are estimated for every tracking track. Such information (target tracking data) is output to and stored in the target tracking data storage 4 and used for determination on the possibility of steering by the target-motion prediction unit 5),
the uncertainty model being generated based at least in part on sensor data generated by one or more vehicles (Obata: Col. 6; i.e., a track has, as a quantity for estimation, a vector having four components of the following formula (1) which are the position and velocity of each vehicle 60 in the two-dimensional x-y space; T represents a sampling interval (time elapsed from a preceding observation time by the target observation sensor 1 to the present time); a prediction error covariance matrix Pk(−) is calculated by the following formula (4); position and velocity are sensor data inputs used to generate the uncertainty model).
Regarding claim 7, Obata in view of Berntorp, Levinson, and Morales teaches the method according to claim 4. Obata further teaches wherein determining the estimated location associated with the vehicle comprises at least: determining, based at least in part on an additional system of the vehicle and the first portion of the sensor data, a parameter associated with the vehicle (Obata: Col. 12, lines 24-27; i.e., the own-motion prediction unit 10 predicts a position and velocity in the future of the user's vehicle 50, based on the own-motion data stored in the own-motion data storage 9).
While Obata teaches determining error matrices, Obata does not explicitly teach	 determining an additional uncertainty model associated with the additional system determining the parameter associated with the vehicle.
However, in the same field of endeavor, Berntorp teaches determining an additional uncertainty model associated with the additional system determining the parameter associated with the vehicle (Berntorp: Col. 5, lines 55-60; i.e., the model 145 of the motion of the vehicle includes an uncertainty on the motion of the vehicle. The method determines 160, using the model 145 of the motion of the vehicle, a probability 165 of each sampled control input to move the vehicle into a state satisfying constraints 147 on the motion of the vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted determining an additional error matrix of Obata with determining an additional uncertainty model associated with the additional system determining the parameter associated with the vehicle, as taught by Berntorp. Doing so would allow the system to account for noise and other sources of interference that may cause deviation in calculations and satisfy parameters (Berntorp: Col. 9, lines 13-16; i.e., the noise acting on the state includes one or combination of an uncertainty on accuracy of a dynamics of the vehicle described by the function and an uncertainty on accuracy of parameters of the vehicle used by the function).
Obata further teaches determining, based at least in part on the parameter associated with the vehicle and the additional uncertainty model, the estimated location associated with the vehicle (Obata: Col. 12, lines 27-29; i.e., and calculates a predicted movement range of the user’s vehicle 50 using a prediction error covariance matrix thereof).
Regarding claim 10, Obata in view of Berntorp, Levinson, and Morales teaches the method according to claim 5. Obata further teaches wherein determining the estimated location associated with the vehicle comprise at least: determining, based at least in part on an additional system of the vehicle and the first portion of the sensor data, a parameter associated with the vehicle (Obata: Col. 12, lines 24-27; i.e., the own-motion prediction unit 10 predicts a position and velocity in the future of the user's vehicle 50, based on the own-motion data stored in the own-motion data storage 9);
While Obata teaches determining error matrices, Obata does not explicitly teach determining an additional uncertainty model associated with the additional system determining the parameter associated with the vehicle.
However, in the same field of endeavor, Berntorp teaches determining an additional uncertainty model associated with the additional system determining the parameter associated with the vehicle (Berntorp: Col. 5, lines 55-60; i.e., the model 145 of the motion of the vehicle includes an uncertainty on the motion of the vehicle. The method determines 160, using the model 145 of the motion of the vehicle, a probability 165 of each sampled control input to move the vehicle into a state satisfying constraints 147 on the motion of the vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted determining an additional error matrix of Obata with determining an additional uncertainty model associated with the additional system determining the parameter associated with the vehicle, as taught by Berntorp. Doing so would allow the system to account for noise and other sources of interference that may cause deviation in calculations and satisfy parameters (Berntorp: Col. 9, lines 13-16; i.e., the noise acting on the state includes one or combination of an uncertainty on accuracy of a dynamics of the vehicle described by the function and an uncertainty on accuracy of parameters of the vehicle used by the function).
Obata further teaches determining, based at least in part on the parameter associated with the vehicle and the additional uncertainty model, a distribution of estimated locations associated with the vehicle (Obata: Col. 12, lines 27-29; i.e., and calculates a predicted movement range of the user's vehicle 50 using a prediction error covariance matrix thereof).
Regarding claim 11, Obata in view of Berntorp, Levinson, and Morales teaches the method according to claim 10. Obata further teaches determining an amount of overlap between the uncertainty distribution of estimated locations associated with the vehicle and the distribution of estimated locations associated with the object (Obata: Col. 5, lines 16-21; i.e., the own-collision possibility estimator 11 estimates collision possibilities between the user's vehicle 50 and other vehicles 60, based on overlap between the predicted movement range of the user’s vehicle 50 calculated by the own-motion prediction unit 10 and the predicted movement ranges of the vehicles 60; Col. 10, lines 27-28; i.e., it is estimated, from overlap between the predicted ellipses, that the vehicle 60b collides with the vehicle 60a);
and determining a probability of collision based at least in part on the amount of overlap (Obata: Col. 5, lines 16-21; i.e., the own-collision possibility estimator 11 estimates collision possibilities between the user's vehicle 50 and other vehicles 60, based on overlap between the predicted movement range of the user’s vehicle 50 calculated by the own-motion prediction unit 10 and the predicted movement ranges of the vehicles 60),
and wherein causing the vehicle to perform the one or more actions is based at least in part on the probability of collision (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking).
Regarding claim 12, Obata in view of Berntorp, Levinson, and Morales teaches the method according to claim 4. Obata further teaches determining, based at least in part on an additional system of the vehicle and a third portion of the sensor data, a parameter associated with the object (Obata: Col. 9, lines 21-24; i.e., the target-motion prediction unit 5 calculates predicted movement ranges of one or more other vehicles 60, based on the target tracking data stored in the target tracking data storage 4).
While Obata teaches determining error matrices, Obata does not explicitly teach determining an additional uncertainty model associated with the additional system determining the parameter associated with the object.
However, in the same field of endeavor, Berntorp teaches determining an additional uncertainty model associated with the additional system determining the parameter associated with the object (Berntorp: Col. 4, lines 46-53; i.e., the model of the motion of the vehicle includes an uncertainty. To that end, the model of the motion of the vehicle is a probabilistic motion model, in order to account for that the model is a simplified description of the actual motion of the vehicle, but also to account for uncertainty in sensing of the true state of the vehicle, uncertainty in sensing of the state of obstacles, and uncertainty in sensing of the environment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted determining an additional error matrix of Obata with determining an additional uncertainty model associated with the additional system determining the parameter associated with the object, as taught by Berntorp. Doing so would allow the system to account for noise and other sources of interference that may cause deviation in calculations and determine a more accurate uncertainty model (Berntorp: Col. 7, lines 22-27; i.e., some of the embodiments of the invention are based on that the sensor information 231 obtained from the sensing system 230 can be uncertain and with errors, and that predictions of obstacle motion are uncertain, even when the obstacle prediction 243 accounts for uncertainties).
Obata further teaches wherein determining the first estimated location associated with the object is further based at least in part on the parameter and the additional uncertainty model (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof).
Regarding claim 13, Obata in view of Berntorp, Levinson, and Morales teaches the method according to claim 4. Obata further teaches determining, based at least in part on an additional system of the vehicle and the second portion the sensor data, a parameter associated with the object (Obata: Col. 9, lines 21-24; i.e., the target-motion prediction unit 5 calculates predicted movement ranges of one or more other vehicles 60, based on the target tracking data stored in the target tracking data storage 4);
While Obata teaches determining error matrices, Obata does not explicitly teach determining an additional uncertainty model associated with the additional system determining the parameter associated with the object.
However, in the same field of endeavor, Berntorp teaches determining an additional uncertainty model associated with the additional system determining the parameter associated with the object (Berntorp: Col. 4, lines 46-53; i.e., the model of the motion of the vehicle includes an uncertainty. To that end, the model of the motion of the vehicle is a probabilistic motion model, in order to account for that the model is a simplified description of the actual motion of the vehicle, but also to account for uncertainty in sensing of the true state of the vehicle, uncertainty in sensing of the state of obstacles, and uncertainty in sensing of the environment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted determining an additional error matrix of Obata with determining an additional uncertainty model associated with the additional system determining the parameter associated with the object, as taught by Berntorp. Doing so would allow the system to account for noise and other sources of interference that may cause deviation in calculations and determine a more accurate uncertainty model (Berntorp: Col. 7, lines 22-27; i.e., some of the embodiments of the invention are based on that the sensor information 231 obtained from the sensing system 230 can be uncertain and with errors, and that predictions of obstacle motion are uncertain, even when the obstacle prediction 243 accounts for uncertainties).
Obata further teaches determining, based at least in part on the parameter associated with the object and the additional uncertainty model, an output associated with the object (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof),
and wherein determining the first estimated location associated with the object comprises determining, based at least in part on the system of the vehicle and the output, the first estimated location associated with the object (Obata: Col. 9, lines 21-24; i.e., the target-motion prediction unit 5 calculates predicted movement ranges of one or more other vehicles 60, based on the target tracking data stored in the target tracking data storage 4).
Regarding claim 14, Obata in view of Berntorp, Levinson, and Morales teaches the method according to claim 4. Obata further teaches determining, based at least in part on the system of the vehicle and a third portion of the sensor data, a parameter associated with an additional object (Obata: Col. 9, lines 21-24; i.e., the target-motion prediction unit 5 calculates predicted movement ranges of one or more other vehicles 60, based on the target tracking data stored in the target tracking data storage 4).
While Obata teaches determining error matrices, Obata does not explicitly teach determining an additional uncertainty model associated with the system determining the parameter associated with the additional object.
However, in the same field of endeavor, Berntorp teaches determining an additional uncertainty model associated with the system determining the parameter associated with the additional object (Berntorp: Col. 4, lines 46-53; i.e., the model of the motion of the vehicle includes an uncertainty. To that end, the model of the motion of the vehicle is a probabilistic motion model, in order to account for that the model is a simplified description of the actual motion of the vehicle, but also to account for uncertainty in sensing of the true state of the vehicle, uncertainty in sensing of the state of obstacles, and uncertainty in sensing of the environment);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted determining an additional error matrix of Obata with determining an additional uncertainty model associated with the system determining the parameter associated with the additional object, as taught by Berntorp. Doing so would allow the system to account for noise and other sources of interference that may cause deviation in calculations and determine a more accurate uncertainty model (Berntorp: Col. 7, lines 22-27; i.e., some of the embodiments of the invention are based on that the sensor information 231 obtained from the sensing system 230 can be uncertain and with errors, and that predictions of obstacle motion are uncertain, even when the obstacle prediction 243 accounts for uncertainties).
Obata further teaches determining, based at least in part on the parameter associated with the additional object and the additional uncertainty model, an estimated location associated with the additional object (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof);
and wherein causing the vehicle to perform the one or more actions is further based at least in part on the estimated location associated with the additional object (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking).
Regarding claim 15, Obata in view of Berntorp, Levinson, and Morales teaches the method according to claim 4. Obata further teaches determining a probability of collision based at least in part on the estimated location associated with the vehicle and the uncertainty distribution of estimated locations associated with the object (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking),
and wherein causing the vehicle to perform the one or more actions comprises causing, based at least in part on the probability of collision, the vehicle to at least one of change a velocity or change a route (Obata: Col. 5, lines 34-37; i.e., the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking when the braking determination unit 12 determines that braking of the user's vehicle 50 is required).
Regarding claim 16, Obata teaches one or more non-transitory computer-readable media (Obata: Col. 4, lines 15-18; i.e., the data storage 2 of target observation values stores the target observation value data from the target observation sensor 1. The data storage 2 of target observation values is configured by HDDs, DVDs, memories, or the like) storing instructions that, when executed by one or more processors, cause one or more computing devices to perform operations comprising: receiving sensor data generated by a sensor associated with a vehicle (Obata: Col. 4, lines 21-24; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1);
and determining, based at least in part on a portion of the sensor data, a first estimated location associated with an object (Obata: Col. 4, lines 21-26; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1 and thereby estimates more accurate motion quantities that include positions and velocities of the other vehicles 60; Col. 10, lines 23-25; i.e., the center of an ellipse in the figure represents a predicted position of movement).
While Obata teaches receiving error matrices, Obata does not explicitly teach receiving an uncertainty model determined from a plurality of uncertainty models based at least in part on the first estimated location and log data.
However, in the same field of endeavor, Berntorp teaches receiving an uncertainty model determined from a plurality of uncertainty models based at least in part on the first estimated location (Berntorp: Col. 4, lines 46-53; i.e., the model of the motion of the vehicle includes an uncertainty. To that end, the model of the motion of the vehicle is a probabilistic motion model, in order to account for that the model is a simplified description of the actual motion of the vehicle, but also to account for uncertainty in sensing of the true state of the vehicle, uncertainty in sensing of the state of obstacles, and uncertainty in sensing of the environment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted receiving an error matrix of Obata with receiving an uncertainty model from a plurality of uncertainty models based at least in part on the first estimated location, as taught by Berntorp. Doing so would allow the system to account for noise and other sources of interference that may cause deviation in calculations (Berntorp: Col. 9, lines 13-16; i.e., the noise acting on the state includes one or combination of an uncertainty on accuracy of a dynamics of the vehicle described by the function and an uncertainty on accuracy of parameters of the vehicle used by the function).
Additionally, Obata in view of Berntorp does not explicitly teach the uncertainty model being based at least in part on log data.
However, in the same field of endeavor, Levinson teaches the uncertainty model being based at least in part on log data (Levinson: Par. 65; i.e., the level of uncertainty may be expressed as an estimated value (or probability); Par. 148; i.e., dynamic object data modeler 3621 may generate a data model describing predictive motion of object 3682b… the probability that dog 3682b leaps forward and instinctively chases dog 3682a may increase from about 10% (e.g., based on, for example, logged data) to about 85%; the model is based on logged data and predicts the motion of the object).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable media of Obata to have further incorporated the uncertainty model being based at least in part on log data, as taught by Levinson. Doing so would allow the system to produce more accurate results when predicting collision conditions (Levinson: Par. 149; i.e., Simulator 3640 may use with dynamic object data models generated by modeler 3621 to provide enhanced accuracies in a simulated environment 3603 relative to the physical environment).
Obata further teaches determining, based at least in part on the uncertainty model and the estimated location, an uncertainty distribution of estimated locations associated with the object (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof; Col. 10, lines 23-26; i.e., the center of an ellipse in the figure represents a predicted position of movement, and the area of an ellipse represents a standard deviation of a prediction error covariance matrix; the area of the ellipse is the error distribution of estimated locations as the vehicle is predicted to be in the center, but may end up in any part of the ellipse due to the calculated error);
and determining one or more actions for navigating the vehicle based at least in part on the uncertainty distribution of estimated locations (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking).
Obata in view of Berntorp and Levinson does not explicitly teach the uncertainty distribution of estimated locations including at least a first probability associated with the first estimated location and a second probability associated with a second estimated location.
However, in the same field of endeavor, Morales teaches the uncertainty distribution of estimated locations including at least a first probability associated with the first estimated location and a second probability associated with a second estimated location (Morales: Col. 22, lines 25-28; i.e., the presence probability p of each small area is calculated and, as shown in FIG. 9B, the distribution of the future presence probabilities (Pv1, Pv2, . . . ) is generated for each point in time; Fig. 9B displays multiple estimated locations and a probability associated with each estimated location);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle of Obata to have further incorporated the uncertainty distribution of estimated locations including at least a first probability associated with the first estimated location and a second probability associated with a second estimated location, as taught by Morales. Doing so would allow the system to calculate the probability of collision based on the probabilities associated with the potential future locations of the object (Morales: Col. 23, lines 27-31; i.e., the probability pc, with which both the animal and the vehicle are present, is calculated for each small area at each point in time by performing the multiplication between the animal's presence probability pa(x, y) and the vehicle's presence probability pv(x, y)).
Regarding claim 17, Obata in view of Berntorp, Levinson, and Morales teaches the non-transitory computer-readable media according to claim 16. Obata further teaches the operation further comprising: determining, based at least in part on the portion of the sensor data, a parameter associated with the object (Obata: Col. 4, lines 21-26; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1 and thereby estimates more accurate motion quantities that include positions and velocities of the other vehicles 60);
And determining the first estimated location based at least in part on the parameter (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof; Col. 10, lines 23-25; i.e., the center of an ellipse in the figure represents a predicted position of movement),
wherein the uncertainty model is associated with the parameter (Obata: Col. 6; i.e., a track has, as a quantity for estimation, a vector having four components of the following formula (1) which are the position and velocity of each vehicle 60 in the two-dimensional x-y space; T represents a sampling interval (time elapsed from a preceding observation time by the target observation sensor 1 to the present time); a prediction error covariance matrix Pk(−) is calculated by the following formula (4); position and velocity are parameters used to generate the error model).
Regarding claim 18, Obata in view of Berntorp, Levinson, and Morales teaches the non-transitory computer-readable media according to claim 16. Obata further teaches the operation further comprising: determining, based at least in part on an additional portion of the sensor data, an estimated location associated with the vehicle (Obata: Col. 4, line 66 – Col. 5, line 2; i.e., this own-motion sensor 8 is, for example configured by the user's vehicle travelling meter or the like, and observes motion quantities that include a position and velocity of the user's vehicle 50).
While Obata teaches determining error matrices, Obata does not explicitly teach determining, based at least in part on the estimated location associated with the vehicle, an additional uncertainty model from the plurality of uncertainty models.
However, in the same field of endeavor, Berntorp teaches determining, based at least in part on the estimated location associated with the vehicle, an additional uncertainty model from the plurality of uncertainty models (Berntorp: Col. 4, lines 46-53; i.e., the model of the motion of the vehicle includes an uncertainty. To that end, the model of the motion of the vehicle is a probabilistic motion model, in order to account for that the model is a simplified description of the actual motion of the vehicle, but also to account for uncertainty in sensing of the true state of the vehicle, uncertainty in sensing of the state of obstacles, and uncertainty in sensing of the environment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted determining an additional error matrix of Obata with determining, based at least in part on the estimated location associated with the vehicle, an additional uncertainty model from the plurality of uncertainty models, as taught by Berntorp. Doing so would allow the system to account for noise and other sources of interference that may cause deviation in calculations (Berntorp: Col. 9, lines 13-16; i.e., the noise acting on the state includes one or combination of an uncertainty on accuracy of a dynamics of the vehicle described by the function and an uncertainty on accuracy of parameters of the vehicle used by the function).
Obata further teaches determining, based at least in part on the additional uncertainty model and the estimated location associated with the vehicle, a distribution of estimated locations associated with the vehicle (Obata: Col. 12, lines 27-29; i.e., and calculates a predicted movement range of the user's vehicle 50 using a prediction error covariance matrix thereof),
and wherein determining the one or more actions is further based at least in part on the distribution of estimated locations associated with the vehicle (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user’s vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking).
Regarding claim 19, Obata in view of Berntorp, Levinson, and Morales teaches the non-transitory computer-readable media according to claim 18. Obata further teaches the operation further comprising: determining a probability of collision based at least in part on the distribution of estimated locations associated with the vehicle and the distribution of estimated locations associated with the object (Obata: Col. 5, lines 16-21; i.e., the own-collision possibility estimator 11 estimates collision possibilities between the user's vehicle 50 and other vehicles 60, based on overlap between the predicted movement range of the user's vehicle 50 calculated by the own-motion prediction unit 10 and the predicted movement ranges of the vehicles 60),
and wherein determining the one or more actions is based at least in part on the probability of collision (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking).
Regarding claim 20, Obata in view of Berntorp and Morales teaches the non-transitory computer-readable media according to claim 16. Obata further teaches wherein determining the uncertainty model is further based at least in part on one or more of: a classification of the object, a speed of the object, a size of the object, a number of objects in an environment of the vehicle, a weather condition in the environment, a time of day, or a time of year (Obata: Col. 4, lines 21-26; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1 and thereby estimates more accurate motion quantities that include positions and velocities of the other vehicles 60).
Regarding claim 21, Obata in view of Berntorp, Levinson, and Morales teaches the method according to claim 4. Obata further teaches wherein the first estimated location is associated with an area of an environment (Obata: Col. 6, lines 23-32; i.e., FIG. 3 illustrates a case where five motion models are assumed to be applied for the motion of the vehicle 60. In the present embodiment, the automobile is assumed to take any one motion from among the above five motion models; Fig. 3 shows an environment with five estimated future areas for vehicle 60).
Obata does not explicitly teach wherein the second estimated location at least partially surrounds the area.
However, in the same field of endeavor, Morales teaches wherein the second estimated location at least partially surrounds the area (Morales: Fig. 9B; i.e., as displayed in Fig. 9B, the first estimated area is located within the second estimated area).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Obata and Berntorp to have further incorporated wherein the second estimated location at least partially surrounds the area, as taught by Morales. Doing so would allow the system to calculate varying probability ranges as the distance from the object increases (Morales: Col. 20, lines 22-25; i.e., the distribution of future presence probabilities at each point in time is generated around the animal (in the figure, the dashed line is the contour line of the presence probability)).
Regarding claim 22, Obata in view of Berntorp, Levinson, and Morales teaches the method according to claim 4, but Obata does not explicitly teach wherein the first estimated location is associated with a first probability and the second estimated location is associated with a second probability, the first probability being greater than the second probability.
However, in the same field of endeavor, Morales teaches wherein the first probability is greater than the second probability (Morales: Col. 19, lines 28-31; i.e., because the size of the area in which the animal will be present is usually increased over time as shown in the figure, the presence probability at each of the positions is decreased; the second probability would be less than the first probability).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Obata to have further incorporated wherein the first probability is greater than the second probability, as taught by Morales. Doing so would allow the system to calculate the probability of collision based on the probabilities associated with the potential future locations of the object (Morales: Col. 23, lines 27-31; i.e., the probability pc, with which both the animal and the vehicle are present, is calculated for each small area at each point in time by performing the multiplication between the animal's presence probability pa(x, y) and the vehicle's presence probability pv(x, y)).
Regarding claim 23, Obata in view of Berntorp, Levinson, and Morales teaches the non-transitory computer-readable media according to claim 16. Obata further teaches wherein the first estimated location is associated with an area of an environment (Obata: Col. 6, lines 23-32; i.e., FIG. 3 illustrates a case where five motion models are assumed to be applied for the motion of the vehicle 60. In the present embodiment, the automobile is assumed to take any one motion from among the above five motion models; Fig. 3 shows an environment with five estimated future areas for vehicle 60).
Obata does not explicitly teach wherein the second estimated location at least partially surrounds the area.
However, in the same field of endeavor, Morales teaches wherein the second estimated location at least partially surrounds the area (Morales: Fig. 9B; i.e., as displayed in Fig. 9B, the first estimated area is located within the second estimated area).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-readable media of Obata to have further incorporated wherein the second estimated location at least partially surrounds the area, as taught by Morales. Doing so would allow the system to calculate varying probability ranges as the distance from the object increases (Morales: Col. 20, lines 22-25; i.e., the distribution of future presence probabilities at each point in time is generated around the animal (in the figure, the dashed line is the contour line of the presence probability)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661